As filed with the Securities and Exchange Commission on July 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2011 Date of reporting period:May 31, 2010 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at May 31, 2010 (Unaudited) Shares COMMON STOCKS - 94.08% Value Aerospace Product and Parts Manufacturing - 2.88% Boeing Co. $ Agriculture, Construction, and Mining Machinery Manufacturing - 3.84% AGCO Corp.* Martin Marietta Materials, Inc. Basic Chemical Manufacturing - 2.94% Praxair, Inc. Communications Equipment Manufacturing - 1.89% Cisco Systems, Inc.* Computer & Peripheral Equipment Manufacturing - 5.85% Apple, Inc.* Hewlett-Packard Co. International Business Machines Corp. Computer Systems Design and Related Services - 3.78% Accenture PLC - Class A# Conglomerates - 3.92% Loews Corp. Cut and Sew Apparel Manufacturing - 2.89% VF Corp. Deep Sea, Coastal, and Great Lakes Water Transportation - 1.96% Alexander & Baldwin, Inc. Depository Credit Intermediation - 0.91% State Street Corp. Electric Power Generation, Transmission and Distribution - 2.06% NRG Energy, Inc.* Engine, Turbine, and Power Transmission Equipment Manufacturing - 2.01% Cummins, Inc. Footwear Manufacturing - 2.95% Nike, Inc. - Class B Grain and Oilseed Milling - 2.83% Archer-Daniels-Midland Co. Household Products - 2.86% Avon Products, Inc. Industrial Machinery Manufacturing - 2.90% Applied Materials, Inc. Insurance Carriers - 2.75% Berkshire Hathaway, Inc. - Class B* Manufacturing and Reproducing Magnetic and Optical Media - 0.93% Citrix Systems, Inc.* Metal Ore Mining - 3.10% Freeport-McMoRan Copper & Gold, Inc. Motor Vehicle Manufacturing - 2.04% Ford Motor Co.* Natural Gas Distribution - 2.94% Spectra Energy Corp. Office Supplies, Stationery, and Gift Stores - 0.95% Staples, Inc. Oil and Gas Extraction - 2.95% Devon Energy Corp. Other Financial Investment Activities - 2.76% Franklin Resources, Inc. Other Information Services - 2.11% Google, Inc. - Class A* Petroleum and Coal Products Manufacturing - 10.19% Exxon Mobil Corp. Hess Corp. Owens Corning, Inc.* Semiconductor and Other Electronic Component Manufacturing - 3.92% Intel Corp. Molex, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.74% Clorox Co. Colgate-Palmolive Co. Software Publishers - 2.69% Microsoft Corp. Support Activities For Mining - 1.75% Schlumberger Ltd.# Veneer, Plywood, and Engineered Wood Product Manufacturing - 1.94% Plum Creek Timber Company, Inc. Wireless Telecommunications Carriers - 2.85% Millicom International Cellular S.A.# TOTAL COMMON STOCKS (Cost $13,011,194) Shares PREFERRED STOCKS - 2.98% Value Oil and Gas Extraction - 2.98% Petroleo Brasileiro S.A. - Petrobras - ADR TOTAL PREFERRED STOCKS (Cost $445,464) Shares SHORT-TERM INVESTMENTS - 2.64% Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.08% † Reserve Primary Fund - Class 45+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $398,700) Total Investments in Securities (Cost $13,855,358) - 99.70% Other Assets in Excess of Liabilities - 0.30% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. +Valued at a fair value in accordance with procedures established by the Fund's Board of Trustees. ‡ Illiquid security.As of May 31, 2010, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $22,066. † Rate shown is the 7-day yield as of May 31, 2010. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. FAS 157 – Summary of Fair Value Exposure at May 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of May 31, 2010: Level 1 Level 2 Level 3 Total Equity Finance and Insurance $ $
